SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH August, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-Held Company with Authorized Capital – CVM No 016390 CNPJ nº01.832.635/0001-18 – NIRE nº35.300.150.007 Av. Jurandir, 856, Lote 4, 1 o andar CEP 04072-000, São Paulo/SP MATERIAL FACT A TAM S.A. (Bovespa: TAMM4 e NYSE: TAM), hereby informs to its shareholders and to the market in general that its subsidiaries, TAM Linhas Aéreas and Multilpus S/A have agreed to make an advance for the purchase of air tickets for future delivery, totaling R$400 million, with a discount on the price established in the agreement, based on market conditions. São Paulo, August 8 2011. TAM S.A. Libano Miranda Barroso Investor Relation Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 08, 2011 TAM S.A. By: /
